MILLS, Judge.
Palumbo appeals from a workers’ compensation order denying him employer/carrier paid attorney’s fees. He asserts entitlement to a fee pursuant to Section 440.-34(3)(a), Florida Statutes (1983), or Section 440.34(3)(b), Florida Statutes (1983).
We find competent substantial evidence in the record to support the deputy’s findings that Palumbo’s attorney did not successfully assert a claim for medical benefits only and that Palumbo suffered no economic loss.
AFFIRMED.
JOANOS and BARFIELD, JJ., concur.